          Case 6:21-cv-01097-JWB-GEB Document 19 Filed 09/16/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


EVANGEL ASSEMBLY OF GOD,

                        Plaintiff,

v.                                                                Case No. 21-1097-JWB


BROTHERHOOD MUTUAL INSURANCE COMPANY,

                        Defendant.

                                 MEMORANDUM AND ORDER

          This case comes before the court on Defendant’s motion to dismiss Count II of Plaintiff’s

petition. (Doc. 16.) Plaintiff failed to file a response and the time for doing so has now passed.

Defendant’s motion is GRANTED for the reasons stated herein.

     I.      Facts

          Plaintiff Evangel Assembly of God’s church building was insured by a policy issued by

Defendant. On May 5, 2019, a wind and hailstorm caused significant damage to the church.

Plaintiff made a claim under the policy. In its petition, Plaintiff alleges that Defendant failed to

properly inspect the church building, failed to properly document the damage, and did not provide

the full allowance to restore the church to its pre-loss condition. (Doc. 14, Exh. A at 2.) Plaintiff

filed a petition in state court and Defendant removed the action to this court. (Doc. 1.) Plaintiff’s

petition alleges three claims against Defendant: breach of contract (Count I); violations of the

Kansas Insurance Code (Count II); and breach of the duty of good faith and fair dealing (Count

III).

          Defendant moves for dismissal of Count II on the basis that there is no private cause of

action for violations of the Kansas Insurance Code.

                                                  1
         Case 6:21-cv-01097-JWB-GEB Document 19 Filed 09/16/21 Page 2 of 3




   II.        Standard

          In order to withstand a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

complaint must contain enough allegations of fact to state a claim to relief that is plausible on its

face. Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974 (2007)). All well-pleaded facts and the reasonable

inferences derived from those facts are viewed in the light most favorable to Plaintiff. Archuleta

v. Wagner, 523 F.3d 1278, 1283 (10th Cir. 2008). Conclusory allegations, however, have no

bearing upon the court’s consideration. Shero v. City of Grove, Okla., 510 F.3d 1196, 1200 (10th

Cir. 2007).

          Although Plaintiff has failed to respond to the motion, the court must still examine the

allegations and determine whether Plaintiff has stated a claim upon which relief can be granted.

Issa v. Comp USA, 354 F.3d 1174, 1178 (10th Cir. 2003).

   III.       Analysis

          In Count II, Plaintiff alleges that Defendant’s actions and omissions constitute violations

of K.S.A. 40-2404(9) and K.A.R. 40-1-34, a related regulation. (Doc. 14, Exh. A at 5.) Defendant

argues that this claim is subject to dismissal as there is no private cause of action under these laws.

K.S.A. 40-2401 through 40-2414 constitutes the “unfair trade practice law.” K.S.A. 40-2414b.

The statute cited by Plaintiff, K.S.A. 40-2404(9), sets forth prohibited practices in the insurance

industry. That statutory scheme, however, does not provide a private cause of action. Cole v. State

Farm Mut. Auto. Ins. Co., No. 17-CV-01308-EFM-TJJ, 2018 WL 2926399, at *2 (D. Kan. June 8,

2018) (citing Earth Scientists (Petro Servs.) Ltd. v. U.S. Fidelity & Guar. Co., 619 F. Supp. 1465,

1470 (D. Kan. 1985)). Rather, it is the Commissioner of Insurance who has the power to enforce

the unfair trade practice law. Id.; K.S.A. 40-2407(a). “[T]he aggrieved insured has only two



                                                   2
         Case 6:21-cv-01097-JWB-GEB Document 19 Filed 09/16/21 Page 3 of 3




remedies to pursue—[it] may file suit for breach of the insurance contract and/or [] report the

insurer to the Insurance Commissioner who may proceed under the [Kansas Uniform Trade

Practices] Act.” Id. Similarly, there is no private cause of action with respect to K.A.R. 40-1-34.

See King v. Fed. Ins. Co., 788 F. Supp. 506, 507 (D. Kan. 1992), aff'd, 996 F.2d 311 (10th Cir.

1993).

         Therefore, Plaintiff’s claim is subject to dismissal.

   IV.      Conclusion

         Defendant’s motion to dismiss Count II (Doc. 16) is GRANTED.

         IT IS SO ORDERED. Dated this 16th day of September, 2021.

                                                        __s/ John W. Broomes __________
                                                        JOHN W. BROOMES
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
